Citation Nr: 0908614	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-33 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to November 
1973 and from October 1977 to October 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for PTSD.

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c);  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  He has a 
diagnosis of PTSD; however, the claim was denied because the 
PTSD diagnosis was not based on a corroborated stressor, and 
the RO determined that the Veteran did not engage in combat 
with the enemy during service in the Republic of Vietnam.  

The Veteran asserts that he did engage in combat with the 
enemy.  In support of his claim, the Veteran provided 
evidence showing that he received the Bronze Star Medal 
(BSM).  At his personal hearing before the undersigned, the 
Veteran submitted additional personnel records, photos, and 
information regarding his unit of assignment in Vietnam.  The 
Veteran testified that he served aboard several helicopters 
as a door-gunner, and as a result, killed people on the 
ground, as well as received fire.  The Veteran maintains that 
his receipt of the BSM is indicative of combat.  

There is no need to verify every detail of a claimed 
stressor, and evidence of a stressor affecting a veteran's 
unit in service implies the veteran's involvement in those 
events.  Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  
The Court has since clarified that it is error for the Board 
to require confirmation of a veteran's personal participation 
in stressors affecting his unit.  Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. 
App. 124, 128 (Vet. App. May 24, 2002).  A veteran can be 
considered to have engaged in combat even though his unit did 
not receive incoming enemy fire.

In light of the Veteran's testimony, as well as the 
additional evidence added to the record, additional stressor 
development is warranted.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Determine whether the Veteran engaged 
in combat with the enemy based on the 
Veteran's hearing testimony in February 
2009 regarding the Veteran's reports of 
firing his weapon at the enemy while 
serving as a door gunner on helicopters 
and receiving fire.  

2.  If there is no finding of combat, then 
obtain as much detailed information as 
possible regarding the Veteran's claimed 
stressors.  Prepare a summary of the 
claimed PTSD stressor(s) based on review 
of all pertinent documents and statements 
of record, particularly the Veteran's 
stressor statements submitted at his 
personal hearing in February 2008 as well 
as his hearing testimony.  


3.  Then, attempt to verify the occurrence 
of the Veteran's claimed in-service 
stressors.  All agencies that might assist 
in this investigation should be contacted.  
The search should include unit records or 
histories, and the like, that might 
corroborate the Veteran's accounts.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.  

4.  If a finding of combat is made, or if 
any of the Veteran's claimed stressors are 
corroborated, arrange for a VA psychiatric 
examination of the Veteran that 
specifically includes psychological 
testing, and any other tests to determine 
whether the veteran now experiences PTSD.  
The examiner should also determine whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and any 
in-service stressor(s) reported by the 
Veteran.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination(s).  

5.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



